Citation Nr: 0923254	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a September 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Columbia, South Carolina 
in which the RO denied the benefit sought on appeal.  The 
appellant, who has been deemed to have active honorable 
service from August 1969 to August 1972 (See October 1984 
Administrative Decision), appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case in September 2003 in order for 
the appellant to be afforded a hearing before the undersigned 
Veterans Law Judge. See December 2003 BVA hearing transcript.  
Thereafter, the Board remanded the appellant's claim again in 
August 2004 for further development.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  

In a June 2006 decision, the Board denied the appellant's 
claim of entitlement to service connection for PTSD on the 
basis that the appellant's alleged in-service stressors did 
not occur during combat duty and had not been verified for VA 
purposes by official records or any other supportive 
evidence.  The appellant appealed the Board's June 2006 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court").  In August 2007, the Court vacated 
and remanded the Board's June 2006 decision in light of a 
Joint Motion to Remand submitted by the parties. See August 
2007 Joint Motion to Vacate and Remand; August 2007 Court 
order.  As such, the appeal was returned to the Board for 
compliance with the instructions set forth in the August 2007 
Joint Motion to Vacate and Remand.  

In compliance with the August 2007 Joint Motion instructions, 
the Board remanded the appellant's claim to the RO once again 
for the purpose of affording the appellant the opportunity to 
associate potentially pertinent private medical records with 
the claims file. February 2008 BVA decision; April 2008 
letter from the RO to the appellant.  The development 
requested by the Board in its February 2008 decision has been 
completed; and the case has been returned to the Board for 
further review.   


In November 2008, the appellant's attorney requested that the 
Board wait a period of 90 days to decide the appellant's 
claim in order for the appellant to have the opportunity to 
submit additional evidence in support of her claim. November 
2008 extension request letter from counsel to the Board.  
Thereafter, in February 2009, the appellant's attorney 
submitted additional medical evidence and a statement from 
the appellant in support of the current appeal.  In doing so, 
appellant's counsel waived RO consideration of this evidence. 
February 2009 appellant's brief, with attachments.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant has a current diagnosis of posttraumatic 
stress disorder that has been linked to military sexual 
trauma that occurred in service.  

3.  The record does contain credible supporting evidence to 
verify the occurrence of the appellant's reported in-service 
stressors, specifically the claim of sexual harassment.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for 
PTSD, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the 
Board observes that prior to the adjudication of the 
appellant's claim, the appellant was provided letters dated 
in June 2001, October 2001 and March 2002 that satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware from these letters that it 
was ultimately her responsibility to give VA any evidence 
pertaining to her PTSD service connection claim.  The above-
referenced letters informed the appellant that additional 
information or evidence was needed to support her service 
connection claim, and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  To the extent the above-referenced 
letters were deficient in any respect, the appellant was 
provided an additional VCAA notice letter informing her of 
the evidence necessary to substantiate her claim in April 
2008.  Thereafter, the appellant's claim was readjudicated 
and the appellant was provided a Supplemental Statement of 
the Case in August 2008. Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008; and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
pertinent private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
terms of the appellant's private medical records, the Board 
notes for the record that the appellant did not provide an 
authorization for medical records from the Columbia South 
Carolina Vet Center as requested in the Board's February 2008 
remand, nor did she submit those records to the RO herself. 
August 2007 Joint Motion to Vacate and Remand; August 2007 
Court order; February 2008 BVA decision.  Despite this 
failure, a review of the claims file reveals certain medical 
records from the Columbia South Carolina Vet Center contained 
therein as part of evidence received from the United States 
Social Security Administration ("SSA"). See April 2008 SSA 
disability records request from the RO.  As such, the Board 
finds no indication in the record that any additional 
evidence, relevant to the issue decided on the merits herein, 
is available and not part of the claims file.  In this 
regard, the Board also observes and acknowledges that the 
appellant has not been afforded a VA examination in 
connection with her PTSD claim.  However, the Board finds 
that such an examination is not necessary to adjudicate the 
appellant's appeal since the post-service medical records in 
this case address the medical question at issue.  As will be 
explained more fully below, the Board is of the opinion that 
the appellant's service treatment records and post-service 
medical records contain sufficient medical evidence to make a 
decision on the appellant's claim since the crux of the 
appellant's claim revolves around whether the appellant's 
alleged stressors (i.e., what caused her PTSD) can be 
verified or corroborated, and not whether she suffers from 
PTSD (which has already been diagnosed and related by medical 
professionals to her alleged service stressors).  
As such, a VA examination would not help in substantiating 
the appellant's claim.

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates. See letters from the RO to the appellant 
dated in May 2006 and April 2008; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, in light of the 
Board's favorable decision this date, the RO can correct any 
such deficiencies in effectuating the appellant's grant.  
Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
any such failure is harmless and proceeds with a merits 
adjudication of the appellant's appeal. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis 

The appellant contends that she is entitled to service 
connection for PTSD on the basis of four traumatic events 
that allegedly occurred in service.  Specifically, the 
appellant alleges that from October 1970 to August 1971, she 
was sexually harassed and assaulted by a male superior 
officer. See July 2002 sexual assault questionnaire; 
statement received by the Board in February 2009.  After the 
appellant was transferred to Germany, she contends that she 
was sexually harassed by a female superior. Id.  In addition, 
the appellant asserts that she experienced two traumatic 
events associated with terrorist activities in Germany.  
First, she contends that she was caught in a shoot-out 
between service personnel and a terrorist group in Germany in 
May 1972. See December 2001 PTSD questionnaire.  She also 
reports that she was involved in a frightening incident in 
which military police (with dogs and guns) barricaded a 
street where she was walking in a search for a terrorist 
group. See December 2003 hearing transcript, pgs. 29-31, 35.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection 
for PTSD specifically requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, 
established by medical evidence, between the appellant's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

The appellant does not allege, nor do her service personnel 
records reveal, that she was involved in combat or that the 
PTSD stressors she alleges occurred while she was involved in 
combat.  As such, she is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat pursuant to 38 U.S.C.A. § 1154(b); and 
verification of her alleged PTSD stressors is required for 
service connection to be granted. See 38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also Collette v. Brown, 82 F.3d 
389 (1996).  Service department records must support, and not 
contradict, the appellant's testimony regarding non-combat 
stressors. Doran v. Brown, 6 Vet. App. 283 (1994).  Moreover, 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, (1999), the United 
States Court of Appeals for Veterans Claims (the "Court") 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  These procedures are 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Further, 
with respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a posttraumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
posttraumatic stress disorder claim that is based 
on in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the medical 
evidence of record indicates that the appellant has been 
diagnosed with PTSD based on military sexual trauma and 
terrorist events in Germany. See May 2001 VA medical records 
(PTSD characterized by flashbacks, anxiety and depression 
related to service experiences of shoot-out, bombing and 
sexual assault); January 2005 VA medical records ("PTSD from 
MST").  More recent private medical records indicate that 
the appellant's PTSD is due solely to her military sexual 
trauma. See January 2009 medical opinions from G.O., M.D. and 
K.P., Psy.D.  Thus, the appellant's PTSD diagnosis 
constitutes a current disability for VA purposes, thereby 
fulfilling the first element necessary to establish service 
connection.  These records also provide a nexus opinion 
between the appellant's PTSD and her alleged traumatic 
incidents in service.  Thus, the remaining issue before the 
Board is whether there is competent evidence of record 
corroborating the appellant's allegation that she was (1) 
sexually harassed and/or assaulted in service and/or (2) 
traumatized by terrorist events while serving in Germany.  

	1.  Terrorist activities

As an initial matter, the Board will address the appellant's 
claimed stressors related to terrorist activities she asserts 
occurred while she was stationed in Germany.  The appellant's 
personnel records reflect that she was transferred overseas 
on May 31, 1972. See service record of assignments.  The 
appellant testified that she was sent to Frankfurt, Germany. 
See December 2003 hearing transcript, p. 31.  The appellant 
testified that soon after her arrival (she was "in 
processing"), she was walking down the street when military 
police with dogs and guns barricaded the street searching for 
a terrorist group. See December 2003 hearing transcript, pgs. 
29-31, 35.  The appellant reported that she was sent back to 
her barracks, which was part of a military base incorporated 
into the town. Id.  She stated that she was required to 
remain in her barracks for a few days after the incident. 
Id., p. 35.  Thereafter, she reported that terrorist acts 
occurred in Germany, including several bombings and 
shootings. Id., p. 32.  While she indicated that she never 
actually witnessed the bombings or saw the bombings 
aftermath, she was afraid. Id.  She reported that she had to 
vacate her workplace on several occasions due to frequent 
bomb threats; and heard of bombings on military bases. Id.  
She testified that in approximately May 1972, she started 
drinking heavily because of the difficulties she was 
experiencing. Id., p. 35. 

In addition to the foregoing, the appellant reported that she 
was involved in another traumatic event in May 1972 while 
processing into her unit in Germany.  She asserts that she 
was in the middle of a street shoot-out near her base between 
American soldiers and a gang. See December 2001 PTSD 
questionnaire; August 2001 VA medical records.  The appellant 
asserts that she was in the "line of fire that day"; and as 
a result, she feared for her life. Id. 

The RO attempted to verify the alleged terrorist stressors 
reported by the appellant in service.  According to internet 
research regarding terrorism activities from 1968 to 1979 
contained in the claims file, the only terrorist activity 
reported involving Frankfurt, Germany occurred on May 11, 
1972 when a car bomb killed one American officer and injured 
thirteen people. See internet research dated in March 2005.  
As set forth above, the appellant's service personnel records 
reveal that she was not transferred to Germany until May 31, 
1972, twenty days after the bombing.  As such, she was not 
yet in Germany at the time of this incident. See service 
record of assignments.  Later that month, three more 
servicemen were injured in another car bomb attack. Id.; See 
also U.S. Army - Timeline of Terrorism chart.  However, this 
attack occurred in Heidelberg, Germany. Id.   
 

In addition, the RO attempted to verify whether a shoot-out 
took place in and around Frankfurt, Germany between armed 
U.S. military police officers and terrorists in May 1972. See 
September 2004 letter to the Provost Marshal's Office in 
Frankfurt, Germany.  According to a memorandum contained in 
the claims file, records contained at the Provost Marshal's 
office are retained only for a period of five years, and are 
then forwarded to the US Army Crime Records Center. See 
February 2005 Report of Contact.  The RO requested any 
records involving the alleged May 1972 shoot-out from the US 
Army Crime Records Center. See February letter to the US Army 
Crime Records Center.  However, no records regarding such an 
incident were found. March 2005 handwritten response.  

Thus, neither of the terrorist-related stressor events 
alleged by the appellant has been confirmed.  Although the 
appellant has a diagnosis of PTSD related to traumatic 
terrorist events in service, there is no credible supporting 
evidence that the claimed in-service stressors occurred.  
Absent corroborating evidence of either event, service 
connection for PTSD cannot be granted on this basis.  

	2.  Sexual harassment and assault

According to the appellant's BVA hearing transcript and 
statements, the appellant was sexually harassed and assaulted 
for approximately six to eight months between October 1970 
and August 1971 by her superior officer while stationed at 
Fort Monroe, Virginia. See response to PTSD assault 
questionnaire received by the Board in December 2001; 
December 2003 hearing transcript, p. 28; statement from the 
appellant received by the Board in February 2009.  The 
appellant testified during her BVA hearing that her 
supervisor touched her in an inappropriate manner and asked 
her to go out with him. December 2003 hearing transcript, 
pgs. 29-30; see also August 2001 VA medical records; response 
to PTSD assault questionnaire received by the Board in 
December 2001.  When she refused his advances, the appellant 
reported that her superior officer refused to promote her; 
and she asked to be transferred from her division to the mess 
hall where she remained for a period of six months. Id.  In a 
statement received by the Board in July 2002 and in reports 
to certain post-service medical providers, the appellant 
indicated that she was not only harassed by her superior 
officer, but was raped while serving in Virginia. Response to 
PTSD assault questionnaire received by the Board in July 
2002; January 2009 medical opinions from G.O., M.D. and K.P., 
Psy.D.    

A review of the claims file reveals conflicting evidence of 
record in terms of whether the appellant reported the alleged 
harassment/rape to others during the contemporaneous time 
period that this behavior occurred.  In this regard, the 
Board observes that the appellant testified during her BVA 
hearing that she did not report the alleged sexual 
harassment/assault to her superior's supervisors due to 
threats from her superior; nor did she tell her family or 
friends. December 2003 hearing transcript, p. 30; statement 
from the appellant received by the Board in February 2009.  
However, certain medical records in the claims file indicate 
that the appellant stated to her medical providers that she 
did in fact attempt to report the harassment she experienced 
in 1970 and 1971, but that no one believed her. See VA 
medical records dated in April 2001.  The appellant contends 
that her work performance changed after she was sexually 
harassed/assaulted; and that the documented changes in her 
service records support her claim. December 2003 hearing 
transcript, pgs. 29-30.  

Although not addressed during her Board hearing, the 
appellant reported a second incident of sexual harassment in 
a PTSD sexual assault questionnaire submitted to the RO in 
July 2002. See July 2002 sexual assault questionnaire.  In 
this questionnaire, the appellant asserted that after she 
transferred to Germany, she was sexually harassed by a female 
supervisor. Id.  She indicated that her female supervisor 
thought that she liked her; and that the supervisor called 
the appellant into her office just to tell her that she 
"liked and cared for" the appellant. Id.  The appellant 
reported that her supervisor also told her "all that she 
could do for [the appellant]." Id. 

In responding to the RO's request for evidence substantiating 
her claim, the appellant indicated that she experienced the 
following after the alleged sexual harassment/assault 
discussed above: (1) a sudden change in her duty assignment, 
(2) increased use of leave without an immediate reason, (3) 
changes in her performance evaluations, (4) episodes of 
depression, panic attacks or anxiety, (5) increased or 
decreased use of prescription medications, (6) alcohol or 
substance abuse, (7) obsessive behavior such as overeating or 
undereating, and (8) unexplained economic or social behavior 
changes. See July 2002 PTSD questionnaire checklist.   

Turning to the evidence of record, the Board observes there 
are no medical records contained in the claims file that are 
dated in either 1971 or 1972.  Service treatment records 
related to a second period of service dated from November 
1974 to August 1977 do not show episodes of depression, panic 
attacks or anxiety, increased or decreased use of 
prescription medications, alcohol or substance abuse problems 
or obsessive behavior on the part of the appellant.  While 
the appellant's service file contains an August 1977 report 
of medical examination and report of medical history form 
related to the appellant's military discharge that notes the 
appellant's comments about experiencing "nervous trouble" 
and being "nervous" at that time, it is unclear as to 
whether this notation is related to the fact that the 
appellant had undergone a General Court Martial in 1975, and 
had been convicted of larceny of U.S. Government funds and 
forgery, reduced in rank and had served two years of hard 
labor.  The recently submitted private medical statements 
submitted by the appellant's attorney rely on the 1977 
service record as evidence of a change in the appellant's 
behavior during service.  Notably, however, neither examiner 
discusses or even mentions the appellant's Court Martial, 
conviction, and subsequent sentence as the reason for the 
notation regarding nervousness and instead point to such 
evidence as indicative of the inservice sexual assault.  
Thus, it is clear that arguably there is an identifiable 
cause of the change in behavior other than the claimed 
military sexual trauma.  See January 2009 medical opinions 
from G.O., M.D. and K.P., Psy.D.  

In terms of the appellant's service personnel records, the 
Board observes that a review of these records does not assist 
in corroborating the appellant's claim as they do not reflect 
the changes that the appellant contends occurred after the 
alleged incidents of sexual harassment and/or sexual assault, 
such as a sudden change in her duty assignment; an increased 
use of leave without an immediate reason and changes in the 
appellant's performance evaluations at around the time of the 
alleged events.  While the Board notes that the appellant's 
personnel records do show that she had a change in her duty 
assignment effective May 1, 1971, it appears that this change 
of duty involved a promotion either from a clerk to a clerk-
typist or from a clerk-typist to a military pay clerk. See 
service record of assignments; Special orders number 190 
extract dated in September 1971.  However, the records do not 
show that the appellant requested that her duty assignment be 
changed; and conflicts with the appellant's testimony and 
statements that she was transferred to a different service 
section (the mess hall) to escape her male supervisor.  

The appellant's personnel records also do not provide any 
indication that the appellant used increased leave around the 
time of the alleged incidents.  Rather, the first reference 
to increased use of leave documented in the appellant's 
service file did not occur until March 1975, almost three 
years after the initial incident of alleged harassment took 
place. See leave and administrative absence letter dated in 
March 1975.  In addition, the Board observes that the 
appellant's performance evaluations dated in 1972 and 1973 
indicate that the appellant was outstanding in the areas of 
adaptability, attitude, initiative, leadership, 
responsibility and duty performance; and that the appellant 
was recommended for immediate promotion both times. See 
August 1972 and February 1973 enlisted efficiency reports.  
Although the appellant did not perform quite as well on her 
December 1974 efficiency report, her supervisor still 
recommended that she be promoted ahead of her contemporaries. 
See December 1974 enlisted efficiency report.  At that time, 
however, the appellant was being investigated for fraud of 
funds.  

The appellant has indicated that she experienced unexplained 
economic or social behavior changes at the time she was 
sexually harassed/assaulted.  Evidence of behavior changes 
following an alleged assault is one type of relevant evidence 
that may assist in substantiating a PTSD claim based upon a 
personal assault. See 38 C.F.R. § 3.304(f)(3).  A review of 
the appellant's service personnel records do not reflect that 
she underwent either economic or social behavior changes in 
either 1971 or 1972. See service personnel file.  However, 
beginning in September 1974, the appellant was investigated 
for fraud of funds from the United States Government, an 
allegation for which she ultimately underwent a General Court 
Martial. See September 1974 report for suspension of 
favorable personnel actions; November 1976 general court 
martial order.  The record indicates that the incidents upon 
which the Court Martial were based occurred in February 1973 
and March 1973, not necessarily contemporaneous to the time 
of the alleged harassment/assault that occurred in 1971 and 
early 1972. See May 1975 general court martial order; record 
of court martial conviction.  However, as noted above, the 
appellant's attorney has submitted two medical reports which 
do not specifically address the Court Martial, but one of the 
examiners notes that the "downward spiral of [the 
appellant's] life began during her years of military service 
in Germany, as the catastrophic impact of numerous ongoing 
incidents of sexual harassment and molestation, in addition 
to the sexual assault, continued to exact a vast toll upon 
the psychological well-being upon this individual." January 
2009 narrative report from K.P, Psy. D., COL/Medical Service 
Corp/USAR, Army Reserve Clinical Psychology Consultant to the 
Chief, Medical Service Corp.  Dr. P. indicated that she had 
reviewed the appellant's medical and treatment records at 
great length and had interviewed the appellant.  Dr. P. found 
the appellant to be a credible source of information and a 
reliable historian.  Although the lack of discussion or 
mention of the appellant's Court Martial is somewhat 
problematic in the two recently submitted private medical 
opinions, the Board will resolve doubt and find that there is 
evidence of social behavioral changes in service that could 
arguably be corroborating evidence of the alleged sexual 
harassment or sexual assault. See also 38 C.F.R. § 3.304(f) 
(VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred).  

Alternative sources of evidence have also been considered in 
evaluating the appellant's claim.  However, the claims file 
only contains post-service medical records which reveal a 
lack of mental health treatment until April 2001, almost 
thirty years after the alleged sexual harassment/assault 
occurred. See VA medical records dated from July 1973 to June 
2008.  There are no statements from service-members, family 
or friends addressing the appellant's contemporaneous 
economic or social behavior around the time of the alleged 
events.  In this regard, the Board observes that an August 
2008 memorandum from the RO contained in the claims file 
indicates that the RO reviewed all evidence of record in 
detail prior to its recent certification of the appellant's 
appeal to the Board, to include the appellant's various 
medical records compiled in her file from the United States 
Social Security Administration ("SSA"), and found no 
additional information contained therein that could be used 
to verify or corroborate the appellant's alleged PTSD 
stressor events. August 2008 memorandum.   

In terms of the two (2) private medical opinions submitted on 
the appellant's behalf from G.O., M.D. and K.P., Psy.D. 
(Doctor of Psychology), the appellant and her counsel argue 
that these opinions are sufficient evidence upon which to 
corroborate the appellant's alleged stressor events. See 
February 2009 letter from the appellant's attorney.  In this 
regard, the Board observes that in her opinion, Dr. O. opines 
that the appellant was, in fact, sexually assaulted by her 
platoon sergeant during service in Virginia and that her 
present PTSD diagnosis is a result of that assault. January 
2009 medical opinion from G.O., M.D.  In formulating her 
opinion, Dr. O. reports that she carefully considered all 
medical documentation available to her and also interviewed 
the appellant.  In conducting her clinical interview, she 
indicated that the appellant reported to her that she left 
her family as a happy, healthy, outgoing 19 year old who 
joined the Army with the desire to see more of the world, 
gain some independence and attend college.  The appellant 
described herself as "growing up in the church," and 
therefore did not drink or use drugs prior to entering 
service.  The appellant reported to Dr. O. that while she 
became a victim of segregation during her initial period of 
service, she did not have a sense of danger or distrust of 
the military personnel around her when she entered service. 
Id., p. 1.   

In discussing her alleged PTSD stressor events, the appellant 
reported that while working in the finance office on a small 
base, she was singled out by her supervising sergeant for 
unprovoked sexual advances, harassed and ultimately raped.  
The appellant reported that she was terrified during her 
encounters with her supervisor; that the sergeant threatened 
to hurt her if she told anyone; and that he also threatened 
to stop any promotions she might attain if she reported him.  
The appellant reported that after the attack, she sought a 
transfer from the finance office where she worked and was 
ultimately transferred to the mess hall, which she stated 
hindered her advancement.  She told Dr. O. that she was 
unable to pursue college and was not promoted for several 
years after her transfer; and that she began to abuse alcohol 
and drugs to forget what happened.  She expressed her belief 
to Dr. O. that she felt she had an inability to form 
relationships as a direct consequence of the assault. Id.  In 
her January 2009 opinion, Dr. O. indicated that she found the 
appellant's report of sexual assault to be credible.  In 
supporting this conclusion, Dr. O. referred to the 
appellant's August 1969 service entrance examination as being 
reflective of a healthy individual without emotional 
problems; while the medical history portion of the 
appellant's August 1977 separation examination noted that the 
appellant had "nervous trouble" and described herself as 
"nervous."  Ultimately, Dr. O. stated that the evidence 
gathered during the appellant's clinical interview and her 
examination of medical and military documentation indicated 
to her that the appellant suffered an extreme life changing 
trauma while on active service resulting in PTSD. Id., pgs. 
1-2.     

In terms of the letter from Dr. P., Dr. P. also ultimately 
opined that the appellant's current diagnosis of PTSD "is 
directly and causally related to continuous and unrelenting 
sexual harassment and a sexual assault that occurred in the 
line of duty" during the appellant's active military 
service. January 2009 medical opinion of K.P., Psy.D.  In 
formulating this conclusion, Dr. P. reported that she 
conducted an extended interview with the appellant, during 
which the appellant provided "numerous details surrounding a 
prolonged history of sexual harassment and grossly 
inappropriate sexual advances that [the appellant] endured 
through the entirety of her military career."  Dr. K. 
reported that it was "vital to note" that the appellant 
graduated in the top 10 percent of her high school class and 
had planned on committing herself to a military career.  She 
found the appellant to be a very reliable historian "as her 
statements were fully supported by those records provided for 
review." Id., p. 1.  In discussing the details of her 
alleged harassment with Dr. K., the appellant reported that 
while stationed in Virginia she was forced to tolerate 
degrading remarks and indecent sexual advances by her 
superior officer. Id.  Although she reported this harassment, 
the appellant indicated that her statements resulted in no 
actions against the perpetrator. Id.  Thereafter, she was 
raped by this officer. Id., p. 2.  She did not report the 
rape as she feared serious harm and/or deadly consequences.  
Rather, the appellant requested a transfer to another duty 
station, and was assigned to perform the duties of a cook's 
helper in the "chow" hall.  During this assignment, the 
appellant received threatening telephone calls from her 
assailant.  After the appellant reenlisted in 1972 and was 
transferred to Germany, she reported being sexually harassed 
by a female first sergeant.  After her attempts to report 
this misconduct were also met with disbelief on the part of 
her supervisors, the appellant began using drugs and alcohol 
to numb herself from the PTSD symptoms she was experiencing 
as a result of her sexual trauma. Id., p. 2.   

In support of her opinion that the appellant did experience a 
military sexual trauma during service that ultimately 
manifested into her current diagnosis of PTSD, Dr. P. cited 
to the appellant's August 1977 report of medical history form 
(noting the appellant's complaints of nervousness at the time 
she separated from service) and post-service medical records 
dated in September 2002, March 2003, June 2004 and September 
2008 that discuss the appellant's diagnosis of PTSD and 
mental health symptomatology. Id., pgs. 3-4.  

The Board has given careful consideration to the medical 
opinions provided by Dr. O. and Dr. P.  As noted, 38 C.F.R. § 
3.304(f) allows the submission of evidence from an 
appropriate medical or mental health professional of an 
opinion as to whether the evidence indicates that a personal 
assault occurred in service.  In this regard, the Board does 
note that while the examiners stated that they had both 
reviewed the record in this case, there are some aspects of 
the facts presented in the opinions that are either not 
supported by the historical record or, as noted above, simply 
not discussed by the examiners.  See LeShore v. Brown, 8 Vet. 
App. 406 (1996); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

In this regard, the Board initially observes that neither Dr. 
O. nor Dr. P. discuss the life changing events (other than 
the alleged sexual trauma) documented in the claims file that 
were experienced by the appellant during service, to include 
the appellant's reports regarding recognition of her sexual 
orientation when she entered the Army (Records from the 
Columbia South Carolina Vet Center dated from June 2003 to 
July 2004) or the obvious extreme life changing trauma 
experienced by the appellant in 1975, when she was charged 
with several offenses pursuant to the Uniform Code of 
Military Justice, underwent a General Court Martial in which 
she was found guilty and was confined for a two year period 
of hard labor. Service personnel records.  However, VA 
recognizes that personal assault cases are different from 
other cases in that they may be devoid of certain types of 
evidence due to the nature of the crime and because victims 
are often fearful or embarrassed and therefore do not report 
the assault.  For this reason, VA established the special 
evidentiary procedures for PTSD claims based on personal 
assault discussed above, procedures that allow the use of 
alternative sources of evidence in an effort to corroborate 
the alleged stressor incident.  It is clear from a review of 
the regulations that even in PTSD cases involving a sexual 
assault, some supportive corroborating evidence is necessary 
in order for a medical opinion as of the likelihood of 
whether a personal assault occurred to be of probative value.  
In this regard, the Board acknowledges that there is some 
evidence of behavior changes in service as outlined above.  
Further, there are two medical opinions of record which do 
indicate that, upon a review of the record and interview of 
the appellant, that she was subjected to military sexual 
trauma during her first period of service.  While there are 
some aspects of the appellant's history that appear to have 
been omitted in these reports without explanation, the Board 
must resolve any reasonable doubt in this case regarding the 
claimed military sexual trauma in the appellant's favor.  As 
such, the Board will grant service connection in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for posttraumatic stress disorder is 
granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


